                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 United States of America,                         Case No. 19-cr-185(2) (SRN/KMM)

              Plaintiff,

 v.                                                            ORDER

 William Charles Graham (2),

              Defendant.


Amber Brennan and Justin Wesley, United States Attorney’s Office, 600 U.S. Courthouse,
300 S. 4th St., Minneapolis, MN 55415, for the Government

William Charles Graham, Reg. No. 22097-041, Sherburne County Jail, 13880 Business
Center Dr. NW, Elk River, MN 55330, Pro Se Defendant

Andrew Mohring, Office of the Federal Defender, 300 S. 4th St., 107 U.S. Courthouse,
Minneapolis, MN 55415, Standby Counsel for Defendant


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on Defendant William Charles Graham’s “Rebuttal

to Magistrate Judge Kate M. Menendez’s ‘Order Document #130,’” [Doc. No. 137]. The

Court construes this as Graham’s Objections to Magistrate Judge Menendez’s February 10,

2020 Order [Doc. No. 130].

      In the February 10, 2020 Order, Magistrate Judge Menendez addressed a number of

pretrial discovery motions filed by the parties. (See Feb. 10, 2020 Order at 1–6.) Graham
objects, on numerous bases, to many of the magistrate judge’s rulings. (See Objections at

2–8.)

        The standard of review applicable to an appeal of a magistrate judge’s nondispositive

order is extremely deferential. In reviewing an order from a magistrate judge, the Court must

set aside portions of an order only if they are “clearly erroneous or contrary to law.” 28 U.S.C.

§ 636(b)(1)(A); Local Rule 72.2(a)(3). Such an order is “clearly erroneous” when, after a

thorough review of the record, the “court is left with the definite and firm conviction that a

mistake has been committed.” Knutson v. Blue Cross & Blue Shield of Minn., 254 F.R.D.

553, 556 (D. Minn. 2008) (quoting Thorne v. Wyeth, No. 06-cv-3123 (PAM/JJG), 2007 WL

1455989, at * 1 (D. Minn. May 15, 2007)). The order is “contrary to law” when it “fails to

apply or misapplies relevant statutes, case law or rules of procedure.” Id. (quoting

Transamerica Life Ins. Co. v. Lincoln Nat’l Life Ins. Co., 592 F. Supp. 2d 1087, 1093 (N.D.

Iowa 2008)).

        The Court has carefully reviewed Graham’s objections to the nondispositive February

10, 2020 Order and finds that none of the magistrate judge’s rulings are clearly erroneous or

contrary to law. Accordingly, Graham’s Objections [Doc. No. 137] are DENIED, and the

February 10, 2020 Order [Doc. No. 130] is AFFIRMED.



Dated: February 27, 2020

                                                           s/Susan Richard Nelson
                                                           SUSAN RICHARD NELSON
                                                           United States District Judge



                                               2
